Exhibit 10.1



RESIGNATION AND SEPARATION AGREEMENT



THE UNDERSIGNED PARTIES:



uniQure biopharma B.V., a company with limited liability, having its registered
office and principal place of business in Amsterdam duly represented in this
matter by J.L. Burggraaf hereinafter referred to as “Employer”,



and



Dr. Sander J. van Deventer, hereinafter referred to as “Employee”,

Hereinafter jointly referred to as “Parties”;



WHEREAS:



The Employee has been employed by the Employer since 7 August 2017, most
recently on the basis of an open-end employment contract dated 20 August 2019
(the “Employment Contract”) in the position of Executive Vice President,
Research and Product Development. The Employee’s most recently earned salary is
€29,435 gross per month, including holiday allowance and other emoluments;



a)           The Employee has informed the Employer about his intention to
resign immediately in order to pursue other opportunities;



b)           The Employee has been on a leave of absence effective on or about
July 27, 2020;



c)           The Employer desires to retain Employee for an additional period to
allow for the orderly transition of the Employee’s duties and of related
functions of the organization for which Employee currently has responsibility;
and



d)           The Employee and Employer have agreed to the arrangements provided
below to facilitate an orderly transition and to terminate the Employment
Contract, which arrangements they wish to lay down as follows in this agreement
(hereinafter referred to as the “Agreement”), which they intend to constitute
their entire settlement;



DECLARE THAT THEY HAVE AGREED AS FOLLOWS:



1.        The Effective Date of this Agreement is August 25, 2020.



2.        The Employment Contract will end due to the resignation of the
Employee on September 14, 2020 (hereinafter referred to as the “Termination
Date”) without requiring any further legal act by either Party.



3.        The Employer will pay the Employee a gross employment termination
payment equal to the Severance Pay as defined in Sections 2.4.1 and 2.4.3 of the
Employment Contract (i.e., € 588.700) to compensate for the Employee’s loss of
wages and/or to supplement benefits paid pursuant to social security legislation
(hereinafter referred to as the “Employment Termination Payment”).



--------------------------------------------------------------------------------

4.        The Employer will transfer the Employment Termination Payment to the
Employee’s bank account as currently known to the Employer no later than four
weeks after the Termination Date.



5.        As of the Effective Date, the Employee will not be performing his role
as, and will not have the title of, Executive Vice President, Research and
Product Development, and instead agrees to have the title and role of,
Scientific Advisor during the organizational transition prior to the Termination
Date.



6.        Until the Termination Date, the Employee will receive the usual gross
monthly salary of €29.435,00. All other terms of employment will remain in full
force and effect until the Termination Date unless the Parties stipulate
otherwise in this Agreement.



7.        At the Employee’s written request, the Employment Contract may be
terminated before the Termination Date (hereinafter referred to as the “Earlier
Termination Date”) for purposes of pursuing a bone fide employment opportunity.
Upon such written request, the Employee will not be obliged to observe the
notice period, and all references to “Termination Date” in this Agreement will
be construed as reading “Earlier Termination Date”.



8.        The Employer, in its sole discretion subject to applicable law, may
choose to put the Employee on garden leave at any time on or after the Effective
Date and prior to the Termination Date. Garden leave will be considered equal to
continuation of employment at the current Pro-rata Base Salary, and the Employee
will continue his working duties as a Scientific Advisor to the Employer.



9.        By signing this Agreement and as of the Effective Date, the Employee
resigns his position and steps down as director of the Employer, the Employer’s
affiliates and all other companies where he was appointed as a director as part
of his Employment Contract with the Employer. As soon as possible thereafter and
with immediate effect, the Employee’s entry as director of the Employer and the
Employer’s affiliates will be removed from the records of the Commercial
Register of the Chamber of Commerce. The Employee will cooperate with said
deregistration.



10.      The Employer will advise the competent body to discharge the Employee
from liability for the policies pursued and management conducted by the Employee
until that time at the next meeting. The competent body will only be able to
adopt that resolution if it is established that no facts or circumstances exist
that render it impossible to grant the Employee discharge from liability. At the
time of signing this Agreement, each of the Employer and the Employee is not
aware of any facts and/or circumstances that render it impossible to grant the
Employee discharge from liability. Upon request, the Employee will be given a
copy of the relevant minutes.



11.      The equity agreements concluded between Employer and Employee pursuant
to the uniQure N.V. 2014 Share Incentive Plan as amended (hereinafter referred
to as the “Equity Plan”) will



--------------------------------------------------------------------------------

remain in full force and effect per their terms and are not altered by the terms
of this Agreement, except as expressly provided in this paragraph, namely:



11.1     Pursuant to this Agreement, all grants of equity will continue to vest
until the Termination Date, at which time all such grants of equity shall cease
to vest (excepting the grants of Performance Share Units (hereinafter referred
to as “PSUs”) addressed in item (iii) below);



11.2     Any unvested shares of the three grants of options to purchase ordinary
shares of uniQure N.V. dated on or about 20 September 2017, 26 January 2018, and
26 January 2019 respectively will accelerate and be fully vested as of the
Termination Date; and



11.3     The PSUs that have been earned as of the Termination Date (i.e., the
PSUs dated on or about 26 January 2018 and 26 January 2019 respectively), will
vest according to their terms (i.e., three years following the grant date
subject to the terms and conditions of the respective equity grants).



12.      This Agreement, including, without limitation, all provisions related
to grants of equity pursuant the Equity Plan, is subject to the approval of the
Board of Directors of uniQure N.V. (the “Board”). This Agreement shall be void
if not approved by the Board within thirty (30) days of the Effective Date
unless another date is mutually agreed to in writing by the Parties.



13.      Within four weeks of the Termination Date the Employer will draw up a
regular final settlement. Holiday and other leave entitlement will be deemed to
have been taken at the Termination Date. The Employee hereby expressly waives
any compensation for holiday and other leave entitlement that he has accrued but
not taken. Employee shall be allowed to take any remaining holiday and other
leave entitlement during the period from the Effective Date to the Termination
date, and Employee shall coordinate such leave with Employer’s human resources
department. Periods during which the employee is consuming his holiday and other
leave shall not be considered garden leave.



14.      Apart from the foregoing, the Employer will not owe the Employee any
other compensation, in any form or for any reason whatsoever, irrespective of
the provisions of the Employment Contract and/or any applicable collective
bargaining agreement (“CAO”), unless this Agreement expressly provides
otherwise. The Employee is no longer entitled to any amounts in bonuses,
commissions, profit-sharing and/or variable remuneration (in any form or for any
year whatsoever).



15.      The Employee acknowledges that he is not entitled to any transitional
compensation within the meaning of Section 673 of Book 7 of the Dutch Civil
Code. If and in so far as necessary, the Parties agree that any transitional
compensation is included in the Employment Termination Payment.



16.      RESERVED.



17.      The Employee will return all items that are in his possession by virtue
of his Employment Contract, including any computers, computer equipment, mobile
telephone, keys, and cards.



--------------------------------------------------------------------------------

Pursuant to Clause 11 of the Employment Contract, the Employee will return all
documents, correspondence, other information carriers, copies thereof, and other
data or information of Employer. All items will be returned in clean and good
condition to the Employer by the Termination Date.



18.      Non-Competition and Restrictive Clauses. Clause 10 (confidentiality
obligation) of the Employment Contract will continue to apply according to its
terms after the Termination Date. Clause 13 (non-compete and business
relationship clause) and Clause 16 (penalty clause) of the Employment Contract
are replaced with this Section 18.



18.1   Permitted Activities.  The provisions of Clauses 18.2 through 18.4 shall
not apply in the following limited circumstances provided in this Section 18.1
(the “Permitted Activities”), provided that Employee is otherwise in full
compliance with the terms of Clauses 18 and 19:



18.1.1 Employee shall be allowed to act as an Operating Partner at Forbion,
including conceptualizing, searching, sourcing, evaluating and working on deal
flow for Forbion Fund IV, Forbion Fund V, Forbion Growth Opportunities Fund I,
and BioGeneration Ventures IV and any other new Forbion or BGV Fund.



18.1.2 Employee shall be allowed to act in the capacity as an employee,
director, advisor or consultant at Oxitope Pharma B.V. on the research and
development of antibodies for oxidized phospholipids for inflammation, including
for the development of a gene therapy format for certain Oxitope antibodies and
dyslipidemia-related complications such as NASH and vascular dementias.



18.1.3 Employee shall be allowed to act in the capacity as an employee,
director, advisor or consultant at Dyne Therapeutics (https://www.dyne-tx.com/)
on the research and development of anti-sense and gene-skipping technologies for
Duchenne, DMD and other muscle diseases based on antibody-DNA conjugates.



 18.1.4 Employee shall be allowed to serve on the Scientific Advisory Boards of
Forbion’s portfolio companies Engene Inc. (advising on the research and
development of gene therapies for diseases of the digestive system, lungs and
bladder) and Hookipa Pharma Inc. (advising on the research and development
of arena virus gene vector-based vaccines and treatments of
immunotherapeutics, targeting infectious diseases and cancers).



18.1.5 In addition to the activities described in Clauses 18.1.1 through 18.1.4,
Employee shall be allowed to act in the capacity of an employee, director,
advisor or consultant for any company engaged in the research, development and
other business activities in the Additional Permitted Fields (as defined below),
including the research and development of gene therapies in such fields (more
specifically including but not limited to such gene therapies targeting the
central nervous system, liver or using Adeno Associated Virus Serotype 5
(AAV5)), provided that Employee provides advance written notice to Employer of
any work in such Additional Permitted Fields (consisting of a notice of the name
of the company, the date such work is to commence and the scope of the field the
Employee will be working in). Additional Permitted



--------------------------------------------------------------------------------

Fields means the fields of: dyslipidemia (excluding ANGPTL3); oxidized
phospholipids; and any additional targets or indications that may be added
pursuant to the following provisions of this Section 18.1.5. Employee shall be
allowed to add additional targets or indications to the list of Additional
Permitted Fields upon written notice (including email to
legalnotices@uniqure.com) to Employer and Employer’s written acknowledgement
within two weeks of receipt of such notice that such additional target or
indication was not an area being evaluated, researched or developed by Employer
or its affiliates: (i) in the case of a program or project involving AAV5,
during the period from Employee’s date of hire through the date of the written
notice of such additional target or indication; and (ii) in the case of all
other programs or projects, during the period from Employee’s date of hire
through the Termination Date. In the event the acknowledgement in the foregoing
sense cannot be given, the Employer shall provide the Employee with sufficient
documentation in order for the Employee to be able to properly verify that such
additional target or indication was indeed an area being evaluated, researched
or developed by Employer or its affiliates during the applicable period. (For
clarification, the requirement that Employee provide notice to Employer of work
in Additional Permitted Fields shall only apply during the Non-Competition
Period, which expires August 31, 2021.)



18.1.6 Notwithstanding the above, Employee acknowledges that he shall not at any
time be allowed to be engaged in any activity involving the use of proprietary
technologies of Employer or its affiliates as evidenced in writing (by
electronic or other documents), including, without limitation, miQURE
technology, Synpromics promoters, uniQure’s Dual Bac technology, uniQure’s
insect cell rep patents and technology, and uniQure’s proprietary technology
built on AAV5 technology.



18.2   Non-Competition. Except as provided in Clause 18.1, during the period
beginning on execution of this Agreement and extending through August 31, 2021
(the “Non-Competition Period), without the prior written consent of the Employer
(which will not be unreasonably withheld), the Employee shall not be engaged or
involved or have any share in any manner whatsoever, directly or indirectly,
whether on his own behalf or for third parties (including, without limitation,
in any role (paid or unpaid) as an employee, director, advisor, or consultant),
in any enterprise competing with that of the Employer and/or the Employer’s
affiliates (including, the fields of gene therapies targeting the central
nervous system, gene therapies targeting the liver, and gene therapies using
Adeno-Associated Virus Serotype 5 (aka AAV5)), nor act, in any manner
whatsoever, directly or indirectly, whether on his own behalf or for third
parties, as an intermediary in relation to such activities.



18.3   Except as provided in Clause 18.1, for the Non-Competition Period,
without the prior written consent of the Employer (which will not be
unreasonably withheld), the Employee shall not perform or have performed
professional services in connection with any product or research or development
or commercialization that competes with products, or research or development or
commercialization of Employer (“Employer’s Activities”), directly or indirectly,
(including, in the fields of gene therapies targeting the central nervous
system, gene therapies targeting the liver, and gene therapies using
Adeno-Associated Virus Serotype 5 (aka AAV5)) whether on his own behalf or for
third parties, provided the Employer’s Activities have been started prior to the
Termination Date.



--------------------------------------------------------------------------------

18.4   RESERVED.



18.5   Non-Solicitation of uniQure Employees. Both during the term of the
Agreement and during the Non-Competition Period, without the prior written
consent of the Employer (which will not be unreasonably withheld), the Employee
shall refrain, from becoming engaged or involved in any manner whatsoever,
directly or indirectly, whether on his own behalf or for third parties, in
actively enticing away, taking (or causing to have taken) into employment, nor
make use of, in any manner whatsoever, directly or indirectly, whether on his
own behalf or for third parties, the work of employees or persons who in a
period beginning one year prior to the Termination Date and extending through
the Non-Competition Period are or have been in the employment of the Employer
and/or the Employer’s affiliates (“uniQure Employees”, each a “uniQure
Employee”). Employee shall make any company or other third party he works for as
an employee, consultant, or advisor aware of his obligations pursuant to this
Clause 18. Notwithstanding the provisions of Section 18.1, it shall not be a
“Permitted Activity” for Employee to work as (or continue to work as) an
employee, consultant or advisor for any company or other third party that,
during the Non-Competition Period, takes into employment, or makes use of, in
any manner whatsoever, directly or indirectly, the work of a uniQure Employee.
In the case of a large pharmaceutical company having multiple divisions or a
university of higher education, the hiring of a uniQure Employee for a project
or division unrelated to the services being performed by Employee will not
affect the status of any otherwise “Permitted Activity”.



18.6   Employee acknowledges and agrees to adhere to this clause as the Employer
has a serious business interest in binding the Employee to the non-competition
and business relationship clause, due to the fact that (i) within the
organization of the Employer competition-sensitive information as well as
confidential information related to the Employer, such as but not limited to
products, or research or development or commercialization of Employer
(“Sensitive Business Information”) are available and (ii) in the position of
Executive Vice President, Research and Product Development the Employee has had
access to this Sensitive Business Information and may have continued access to
such Sensitive Business Information and/or has maintained contacts with
partners, suppliers, competitors etc. Given the aforesaid considerations (i) and
(ii) in this clause, combined with the education and capacities of the Employee,
the Employer has a well-founded fear that its business interest will be harmed
substantially if the Employee performs competing activities as set forth in
Clause 18 during the Non-Competition Period.



18.7   Penalty Clause.  In the event the Employee acts in violation of any of
the obligations under the articles 18 through 19 of this Agreement or Article 10
of the Employment Agreement (Confidentiality), the Employee shall (upon written
objective substantiation of such violation), contrary to section 7:650
paragraphs 3, 4 and 5 Dutch Civil Code, without notice of default being
required, forfeit to the Employer for each such violation, a penalty in the
maximum amount of EUR 10.000,00 comprising of as well as a penalty of EUR
1.000,00 for each day such violation has taken place and continues.
Alternatively, the Employer will be entitled to claim full damages.  Employee
acknowledges that certain economic benefits beyond the severance provisions of
his Employment Agreement have been provided in this Agreement (including, the
acceleration of certain equity grants), and the value of such additional
benefits would be included as part of any claim for full damages.



--------------------------------------------------------------------------------

19.      Employee agrees, to the extent permitted by law, that he will not, at
any time after the Effective Date hereof, make any negative announcements,
remarks or comments, orally or in writing that reasonably could be construed to
be derogatory or disparaging to the Employer or its affiliates (collectively,
the “Company”) or any of shareholders, officers, directors, employees, attorneys
or agents, of the Company, or which reasonably could be anticipated to be
damaging or injurious to the Company’s reputation or good will or to the
reputation or good will of any person associated with the Company.
Notwithstanding the above, your non-disparagement obligation shall not prohibit
you from testifying truthfully in any legal proceeding or as otherwise required
by law.



20.      As of the Termination Date, Employee releases and forever discharges
the Employer and its affiliates and each of their directors, officers and
employees from each and every claim in law or equity that Employee may have had,
or may have, that has arisen directly or indirectly out of, or that relates
directly or indirectly to, any circumstance, agreement, activity, action,
omission, event or matter occurring or existing prior to the Termination Date.



21.      The Parties will release an internal and external notification
announcing the termination of the Employment Contract of the Employee. The
external announcement is targeted to be released within one week of the
Effective Date but will be determined between Parties. The content of the
external communication will be coordinated between Employee and Employer’s
Investor Relations department. The internal announcement will be made shortly
prior to the external announcement on a date and time to be determined by
Employer. Prior to the internal announcement, Employee will not discuss his
(potential) departure with the staff. The (content of the) internal announcement
will be coordinated between Employee and the Employer’s Human Resources
department. Notwithstanding the forgoing, Employer may make any public
disclosure, including disclosure of the Agreement, that is reasonably required
by law.



22.      If any of the Employee’s social media profiles state that he works for
the Employer, no later than on the Termination Date the Employee must ensure
that those references are updated to reflect the actual situation, either by
removing the reference or by stating the date on which his or her employment
ended.



23.      The Parties will observe strict confidentiality in respect of third
parties regarding both the formation and the substance of this Agreement unless
the law orders or reasonably requires either Party to disclose this Agreement or
parts thereof.



24.      The Parties waive their rights to rescind this Agreement. In the event
that a court holds any provision of this Agreement to be void or otherwise
non-binding, the remaining provisions of this Agreement will remain in full
force and effect.



25.      With the exception of the obligations arising from this Agreement, the
Employee and the Employer, including its affiliated legal entities, employees
and directors, grant each other full and final discharge from liability
regarding all claims arising from the Employment Contract, its termination or
the CAO (where applicable) or for whatever other reason.





--------------------------------------------------------------------------------

26.      By signing this Agreement, the Employee expressly declares that (a) he
has a proper and full understanding of the substance and consequences of this
Agreement, (b) he agrees to the substance and consequences of this Agreement,
(c) he has been given the opportunity to seek assistance or advice from a legal
advisor, and (d) he has not concealed any facts and/or circumstances of which he
should reasonably be aware that they could have affected this Agreement.



27.      Since the Employee resigns and this Agreement is solely meant to lay
down the consequences of this resignation for the period until the Termination
Date and the period thereafter as well as the fact that the Employee intends to
start in a new position with another employer, the Parties are of the opinion
that this Agreement does not qualify as an early retirement scheme (RVU).



28.      This Agreement is a settlement agreement within the meaning of Section
900 of Book 7 of the Dutch Civil Code. Therefore, Sections 900 up to and
including 906 of Book 7 of the Dutch Civil Code apply to this Agreement.



29.      This Agreement is governed by Dutch law. The Dutch courts have
jurisdiction to hear any disputes ensuing from it.



Agreed and signed in duplicate,



Signed for approval:



Signed for approval:













/s/J. L. Burggraaf



/s/ S.J.H. van Deventer

On behalf of uniQure biopharma B.V.



Employee

J.L. Burggraaf



S.J.H. van Deventer







Date: August 25, 2020



Date: August 25, 2020

City: Amsterdam



City: Amsterdam



Signed for Release of Claims on the Termination Date:



/s/ S.J.H. van Deventer



Employee



Date: September 14, 2020



City: Amsterdam





--------------------------------------------------------------------------------